NOT DESIGNATED FOR PUBLICATION

                                             No. 122,080

              IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       CRYSTAL M. DANIELS,
                                            Appellee,

                                                   v.

                                        MWENDALUBI YASA,
                                           Appellant.

                                   MEMORANDUM OPINION


        Appeal from Harvey District Court, STEPHEN A. HILGERS, magistrate judge. Opinion filed
December 3, 2021. Affirmed in part, reversed in part, vacated in part, and remanded with directions.


        Stacey S. Stranathan, of Stranathan Law, LLC, of Leawood, for appellant.


        No appearance by appellee.


Before MALONE, P.J., POWELL and CLINE, JJ.


        POWELL, J.: Mwendalubi Yasa and Crystal Daniels divorced in 2001 in Jackson
County, Missouri. As a part of the divorce decree, Yasa was ordered to continue to pay
child support and to pay half of the educational and medical expenses for their son,
Joshua, after he graduated high school if Joshua met certain conditions imposed by
Missouri law. However, these obligations were not satisfied as Joshua failed to satisfy
Missouri's college enrollment, performance, and reporting requirements. After
discovering Joshua's failure to meet these statutory requirements entitling him to receive
continued child support, Yasa sought termination of his child support obligation and for
reimbursement of overpaid amounts.


                                                    1
       After an evidentiary hearing, the district court determined that Yasa's support
obligations terminated effective October 1, 2018, due to Joshua's failure to satisfy
Missouri's statutory requirements to continue receiving child support after graduation
from high school. However, the district court refused to order any refunds or offsets
against amounts owed. Yasa now appeals, claiming his child support should have ended
upon Joshua's graduation from high school in May 2016 and he is entitled to a refund for
overpaid amounts.


       After a studied review of Missouri law and the record before us, we agree that
Yasa's child support obligation ended upon Joshua's graduation from high school as
Joshua failed to comply with the requirements of Missouri law entitling him to child
support after that time. We also agree with Yasa that he is entitled to a refund, plus
interest, of any child support payments he made after Joshua's emancipation, which—
according to our reading of Missouri law—did not occur as a matter of law until Joshua's
college informed him that he was not eligible to reenroll. Additionally, we find the child
support judgment against him for amounts he allegedly owed after Joshua's graduation
should be vacated and a credit equaling the amounts he wrongly paid be issued against
any arrearages he may owe. Thus, we affirm in part, reverse in part, vacate in part, and
remand for further proceedings.


                       FACTUAL AND PROCEDURAL BACKGROUND


       When Yasa and Daniels divorced in 2001, a Missouri court entered a Judgment of
Dissolution of Marriage which equitably divided the parties' property and determined
custody and parenting time for Joshua, a minor child at that time. The divorce decree
included an order for child support that required Yasa to pay Joshua's educational
expenses even after reaching the age of majority, so long as Joshua met specific statutory
requirements required by Missouri law. The relevant portion of the order provides:



                                              2
               "[Yasa] shall pay to [Daniels] the sum of five hundred ninety-six dollars and
      forty cents ($596.40) per month as and for child support for said minor child, beginning
      December 1st, 2001, and until such time as that child dies, becomes emancipated, reaches
      the age of 18 or graduates from a secondary school, whichever later occurs. Pursuant to
      § 452.340(5) RSMo., if the child is enrolled in an institution of vocational or higher
      education no later than October first following graduation from a secondary school and
      so long as the child continued to attend such institution, the support obligation shall
      continue until the child completes his education or reaches age 22, whichever first
      occurs." (Emphasis added.)


The divorce decree also states:


               "College: [Daniels] shall pay fifty percent and [Yasa] shall pay fifty percent of
      the actual expenses for tuition; room and board, including a meal ticket at the institution
      attended by the child; and fees, reduced by scholarships, grants, stipends and other cost
      reducing programs.
               "However, if the child resides outside the dormitory, the parent's obligation for
      room and board should be limited to the cost based on the resident dormitory fee plus full
      meal ticket at that institution.
               "The college expenses should be paid so long as the child provides proper
      statutory notice of the classes enrolled in and grades to both parents each semester and
      carries the minimum required number of credits, or the child turns age 22, or is otherwise
      emancipated."


      The divorce decree also contained a provision for noncovered medical expenses
for Joshua:


               "Non-covered Costs: [Daniels] shall pay fifty percent and [Yasa] shall pay fifty
      percent of the cost, expense or charges for all medical, dental, orthodontic, endodontic,
      prescription, optical, psychological, nursing, counseling and other health care expenses
      incurred by or on behalf of the child to the extent that such 'medical costs' are actually
      incurred and are not fully covered or not fully paid or reimbursed by the health benefit
      plan."


                                                    3
       After the divorce, Daniels registered the Missouri child support order in Texas
where she was living. In 2009, she filed the Missouri child support order in the Harvey
County District Court, as Yasa was a resident of Harvey County, and in July 2009, the
district court confirmed the registration of this foreign support order.


       Joshua turned 18 years old in November 2015; however, Yasa's support
obligations continued because Joshua did not graduate high school until May 2016.
Joshua then enrolled in college for the Fall 2016 semester.


       In August 2017, the Kansas Department for Children and Families (DCF) filed a
Motion for Modification of Child Support on behalf of the State of Texas and Daniels,
arguing a material change in circumstances justified the modification. In November 2017,
DCF filed a Motion for a Medical and Educational Expense Judgment.


       On December 14, 2017, the district court entered an order modifying support. The
district court found there had been a material change of circumstances sufficient to justify
a modification of child support and ordered Yasa to pay $2,315 monthly, effective
September 1, 2017. On December 28, 2017, the district court entered a journal entry of
judgment ordering Yasa to pay his portion of unpaid past noncovered medical expenses
and educational expenses. These obligations totaled $2,490.88 for the medical expenses
and $10,000 for Joshua's educational expenses, for a total judgment of $12,490.88.


       Yasa subsequently sought a new trial concerning the medical and educational
expense judgment, but before the district court ruled on that motion, Yasa filed on April
28, 2018, a Motion to Set Aside Judgement; Motion for Termination of Child Support;
Motion for Reimbursement of Child Support; and Motion for Repayment of Withheld
Wages. In that motion, Yasa argued that under Missouri's child support statute, Mo. Rev.
Stat. § 452.340.5 (2016 Supp.), Joshua was no longer entitled to receive child support
from him because Joshua had failed to meet the statute's college enrollment,


                                              4
performance, and reporting requirements. This statute essentially mandates that for a
child support obligation to continue after a child has reached the age of majority and has
graduated from high school, that child must be enrolled in and complete 12 credit hours a
semester and achieve grades sufficient to reenroll at the institution. The statute also
mandates reporting certain enrollment and grade information to parents every semester.


       Yasa's motion alleged that for the Fall 2016 semester, Joshua completed only 10
credit hours and he was not eligible to reenroll at the college after the Fall 2017 semester
because of his academic performance. Yasa further argued that because Joshua did not
meet the statutory requirements for continued support, he became emancipated beginning
in June 2016, the month after his high school graduation, meaning Yasa's child support
obligations should have ceased then.


       On August 21, 2018, the district court held a new trial on all matters previously
heard, partly because there purportedly had been an equipment malfunction at the first
trial in December 2017 and no recording of that trial had been made.


       Yasa argued and presented evidence that Joshua and Daniels had failed to comply
with the Missouri statutory requirements for the continuation of child support after
Joshua's graduation from high school—its academic, enrollment, and reporting
requirements. The evidence revealed that for each of the four semesters Joshua attended
college he failed to satisfy at least one condition required for compliance with the
Missouri statute. In Fall 2016, Joshua did not complete enough credit hours or provide
Yasa with the required documentation. In Spring 2017, Joshua did not supply Yasa with
the required documentation. In Fall 2017, Joshua did not complete enough credit hours,
did not achieve satisfactory academic performance, and did not provide Yasa with the
required documentation. In Spring 2018, Joshua did not achieve sufficient academic
progress and did not supply Yasa with the required documentation.



                                              5
       Given Joshua's failure to comply with the statutory requirements entitling him to
continued child support, Yasa argued Joshua should be deemed emancipated following
his graduation from high school. Yasa also argued that because neither Daniels nor
Joshua properly reported to him Joshua's college enrollment and performance, he was
entitled to a refund of all child support paid after Joshua's high school graduation, plus
interest, and that any arrears should be erased.


       Subsequently, on October 2, 2018, the district court issued its written decision,
which stated:


                "It is the decision of this Court, after having reviewed all of the evidence
       presented by both parties, and the case law submitted by all parties, and after hearing the
       testimony, finds that child support should end effective October 1, 2018.
                "The petitioner in this case [Daniels], as well as the child of the two parties had
       duties that they failed to perform, regarding keeping [Yasa] advised of the status of the
       child and his education. Based on these failures, the child support ends. All monies
       collected regarding medical expenses paid by [Yasa] will be given to [Daniels].
                "There will be no attorney's fees awarded, each party is to pay their own attorney.
                "[Yasa's] attorney [is] to prepare Journal Entry consistent with this ruling."


       The parties were unable to agree on the wording for the journal entry, so after
another hearing, a journal entry was filed on May 1, 2019. It states in relevant part:


                "After having reviewed all of the evidence presented by both parties, and the case
       law submitted by all parties, and after hearing the testimony, the Court finds and orders:
                "1. Both the Petitioner [Daniels] in this case and the child of the two parties had
       duties that they failed to perform. They failed to provide the required notice to the
       Respondent [Yasa] with regard to the status of the child and his education. Based on
       these failures, the child support ends effective October 1, 2018.
                "2. All monies collected regarding medical expenses of $2,490.84 and college
       expenses of $10,000 paid by the Respondent will be given to the Petitioner [Daniels].



                                                     6
                 "3. No attorney's fees are awarded. Each party is to pay their own attorney."


       Yasa subsequently filed a Motion to Amend the Judgment and a Motion for
Amended or Additional Findings. The district court conducted a hearing on Yasa's
motion by telephone, a record of which was not made. On August 7, 2019, the district
court entered the "Journal Entry and Additional Findings of Fact for Journal Entry
Entered May 1, 2019." That journal entry states in relevant part:


                 "After having reviewed the Motions filed, the evidence presented by all parties,
       the case law submitted by all parties, and after hearing the testimony, the Court finds and
       orders:
                 "1. The Motion for Amended or Additional Findings is granted. The Court
       hereby makes the following additional findings to the Judgment entered on May 1, 2019.
                         "a. The child, Joshua Yasa, never attended a full semester of college.
                         "b. Both Petitioner [Daniels] and the child, Joshua Yasa, failed to
                 provide the notice required under the Missouri child support statute (RSMo
                 452.340) for any semester. They had a duty to provide proof of enrollment and
                 Joshua Yasa's grades to Respondent [Yasa] each semester in order to prove that
                 he took and passed the proper number of hours. They failed to provide this
                 information to Respondent [Yasa].
                 "2. The Motion to Amend the Judgment is denied. The Court applied Kansas law
       with regard to past child support and finds that the Respondent [Yasa] is not entitled to a
       refund of any child support paid or a reduction of any arrears prior to the filing date of his
       motions in this case. The judgement for medical and college expenses will not be
       reduced."


       Yasa timely appeals.




                                                     7
                   DID THE DISTRICT COURT ERR IN ITS RESOLUTION OF
     YASA'S MOTION FOR TERMINATION OF AND REIMBURSEMENT FOR CHILD SUPPORT?


        On appeal, Yasa advances four points of error by the district court. Yasa argues
the district court erred: (1) by ordering that his child support obligations should end
October 1, 2018, rather than the date of Joshua's emancipation upon his graduation from
high school; (2) in determining that he was not entitled to a refund, with interest, of any
child support paid after Joshua's emancipation; (3) in refusing to reduce the judgment for
medical and educational expenses that accrued after Joshua's emancipation; and (4) in
determining that he is not entitled to a reduction of child support arrears that accrued
following Joshua's emancipation but prior to the filing of Yasa's motion. Daniels did not
file a brief in response.


        Resolution of this case involves the interpretation of certain provisions of Kansas'
version of the Uniform Interstate Family Support Act (UIFSA), K.S.A. 23-36,101 et seq.,
as well as Missouri law. Statutory interpretation presents a question of law over which we
exercise unlimited review. Nauheim v. City of Topeka, 309 Kan. 145, 149, 432 P.3d 647
(2019).


A.      The district court had the authority to enforce and modify the Missouri child
        support order.


        K.S.A. 2020 Supp. 23-36,603(b) provides that "[a] registered support order issued
in another state or a foreign country is enforceable in the same manner and is subject to
the same procedures as an order issued by a tribunal of this state." Here, there is no
dispute that the Missouri order was properly registered in Kansas.


        Moreover, under K.S.A. 2020 Supp. 23-36,603(c), "[e]xcept as otherwise provided
in this act, a tribunal of this state shall recognize and enforce, but may not modify, a


                                              8
registered support order if the issuing tribunal had jurisdiction." (Emphasis added.) A
motion for termination of child support obligations is akin to a motion for modification of
child support. See In re Marriage of Doetzl, 31 Kan. App. 2d 331, 332-34, 65 P.3d 539
(2003). For a Kansas court to have jurisdiction to modify the order of child support from
another state, K.S.A. 2020 Supp. 23-36,611 must be satisfied. That statute provides, in
part:


                    "(a) If K.S.A. 23-36,613, and amendments thereto, does not apply, upon petition
        a tribunal of this state may modify a child support order issued in another state which is
        registered in this state if, after notice and hearing the tribunal finds that:
                    (1) The following requirements are met:
                    (A) Neither the child, nor the obligee who is an individual, nor the obligor resides
        in the issuing state;
                    (B) a petitioner who is a nonresident of this state seeks modification; and
                    (C) the respondent is subject to the personal jurisdiction of the tribunal of this
        state; or
                    (2) this state is the state of residence of the child, or a party who is an individual
        is subject to the personal jurisdiction of the tribunal of this state, and all of the parties
        who are individuals have filed consents in a record in the issuing tribunal for a tribunal of
        this state to modify the support order and assume continuing, exclusive jurisdiction."


        As not all the parties reside in Kansas, K.S.A. 2020 Supp. 23-36,613 is
inapplicable. Because none of the parties reside in Missouri; because DCF petitioned the
district court for modification of child support on behalf of Daniels, who is a nonresident
of Kansas and a resident of Texas; and because Yasa, as the respondent, is a resident of
Kansas and is subject to the personal jurisdiction of the district court, the district court
had jurisdiction to modify the Missouri child support order pursuant to K.S.A. 2020
Supp. 23-36,611(a)(1).




                                                          9
B.     The Missouri child support order was modifiable according to Missouri law.


       However, the district court's authority to modify the Missouri order has limits. "A
tribunal of this state may not modify any aspect of a child support order that may not be
modified under the law of the issuing state, including the duration of the obligation of
support." K.S.A. 2020 Supp. 23-36,611(c); see also Doetzl, 31 Kan. App. 2d at 336
(duration of Missouri child support order determined by Missouri law). Thus, for Yasa's
child support obligation to be terminated as he requests, it must be terminable according
to Missouri law.


       Under Missouri law, a parent's child support obligation ends when a child reaches
the age of 18 or when the child graduates from high school, whichever occurs later. Mo.
Rev. Stat. § 452.340.3(5). However, Mo. Rev. Stat. § 452.340.5 provides that if


       "the child is enrolled in and attending a secondary school program of instruction, the
       parental support obligation shall continue, if the child continues to attend and progresses
       toward completion of said program, until the child completes such program or reaches
       age twenty-one, whichever first occurs. If the child is enrolled in an institution of
       vocational or higher education not later than October first following graduation from a
       secondary school or completion of a graduation equivalence degree program and so long
       as the child enrolls for and completes at least twelve hours of credit each semester, not
       including the summer semester, at an institution of vocational or higher education and
       achieves grades sufficient to reenroll at such institution, the parental support obligation
       shall continue until the child completes his or her education, or until the child reaches the
       age of twenty-one, whichever first occurs."


       Termination of the requirement to continue to pay child support under Mo. Rev.
Stat. § 452.340.5 only occurs where the trial court finds that the statutory prerequisites
have not been met. See Kessinger v. Kessinger, 829 S.W.2d 658, 660 (Mo. App. 1992).
To the extent that a child complies with the statutory preconditions for subsequent terms



                                                     10
or semesters, that child remains eligible for parental support until he or she completes his
or her college education or reaches the statutory age of emancipation, whichever occurs
first. Lyons v. Sloop, 40 S.W.3d 1, 8 (Mo. App. 2001); see also In re Marriage of Riggle,
30 Kan. App. 2d 967, 976, 52 P.3d 360 (2002) (language of Missouri statute requires
continued child support until child completes college education or reaches the statutory
age of emancipation). The statute's provisions are to be liberally construed to promote the
pursuit of higher education. Pickens v. Brown, 147 S.W.3d 89, 92 (Mo. App. 2004). Yasa
bears the burden of proving that Joshua failed to meet the statutory requirements for
continuing support. See Cox v. Cox, 384 S.W.3d 298, 303 (Mo. App. 2012).


       Missouri law also imposes reporting requirements on the child. Halper v. Halper,
604 S.W.3d 904, 910-11 (Mo. App. 2020). Specifically,


       "To remain eligible for such continued parental support, at the beginning of each
       semester the child shall submit to each parent a transcript or similar official document
       provided by the institution of vocational or higher education which includes the courses
       the child is enrolled in and has completed for each term, the grades and credits received
       for each such course, and an official document from the institution listing the courses
       which the child is enrolled in for the upcoming term and the number of credits for each
       such course. When enrolled in at least twelve credit hours, if the child receives failing
       grades in half or more of his or her courseload in any one semester, payment of child
       support may be terminated and shall not be eligible for reinstatement. Upon request for
       notification of the child's grades by the noncustodial parent, the child shall produce the
       required documents to the noncustodial parent within thirty days of receipt of grades
       from the education institution. If the child fails to produce the required documents,
       payment of child support may terminate without the accrual of any child support
       arrearage and shall not be eligible for reinstatement." Mo. Rev. Stat. § 452.340.5.


       The above quoted provision contains two main reporting requirements. First, the
child must submit documentation at the beginning of each semester in order to retain the
right to child support. Henderson v. Dept. of Social Services, 626 S.W.3d 267, 271 (Mo.


                                                    11
App. 2021). For a child's first semester, such reporting need merely be proof of
enrollment. Brown v. Brown, 370 S.W.3d 684, 688 (Mo. App. 2012). Second, the child
must provide grades upon request of the noncustodial parent, but "a parent's failure to
request a child's academic record does not excuse the child from their responsibility to
provide notification of their college enrollment and timely provide the required
documentation." Halper, 604 S.W.3d at 911. "The notification requirements of Section
452.340.5 serve to notify the noncustodial parent of a child's enrollment and 'insure that
their children are using [their] child support payments to actually obtain a college
education.' Schubert v. Schubert, 366 S.W. 3d 55, 67 (Mo. App. 2012)." 604 S.W. 3d at
911.


       "If a student fails to comply with the notification requirements for a given
semester, section 452.340.5 functions to relieve the obligated parent from paying support
for that semester." Shands v. Shands, 237 S.W.3d 597, 602 (Mo. App. 2007). However,
such failure in a given semester does not necessarily terminate support for other
semesters. Child support is merely abated on a semester-by-semester basis. 237 S.W.3d at
602. A failure to provide grades upon request makes child support terminable at the
discretion of the trial court. Halper, 604 S.W.3d at 911. Any failure to satisfy the
reporting requirements of Mo. Rev. Stat. § 452.340.5 does not emancipate the child.
Jansen v. Westrich, 95 S.W.3d 214, 218 (Mo. App. 2003).


       The Missouri child support statute's requirements concerning college enrollment,
course completion, and grades are less forgiving in some instances. As indicated above,
Mo. Rev. Stat. § 452.340.5 requires a child to be enrolled in and complete 12 credit hours
each semester (with some exceptions), pass half or more of such classes, and be eligible
for reenrollment. For many years, Missouri's appellate courts held that a child's failure to
complete 12 credit hours in a semester, subject to some exceptions, statutorily
emancipated the child. See Lombardo v. Lombardo, 35 S.W.3d 386, 390 (Mo. App.
2000). With subsequent statutory amendments making child support termination


                                             12
discretionary, this view has changed. Given Missouri's policy of promoting higher
education, regardless of a child's academic struggles, a child's failure to complete 12
credit hours in a particular semester does not always require termination of child support.
Rozelle v. Rozelle, 320 S.W.3d 225, 229-30 (Mo. App. 2010); see also Cox, 384 S.W.3d
at 303 (failure to earn 12 hours of credit no longer results in emancipation). But see
Atkinson v. Atkinson, 423 S.W.3d 322, 326 (Mo. App. 2014) (child support terminated
when child's course load fell below required credit hours). Termination of child support is
also discretionary when a child receives failing grades in half or more of the child's
classes. Cox, 384 S.W.3d at 303-04; see Klein v. Klein, 475 S.W.3d 194, 199 (Mo. App.
2015) (failure to receive passing grade no longer results in emancipation). But such grace
does not extend to the statutory requirement that a child's academic performance must be
sufficient to allow that child to reenroll in the college. A child's failure in this area results
in emancipation as a matter of law. Cox, 384 S.W.3d at 304.


C.     Joshua failed to comply with Missouri law entitling him to child support after high
       school graduation.


       In the case at hand, there is no factual dispute that Joshua did not meet the
academic requirements of Mo. Rev. Stat. § 452.340.5 in the Fall 2016 and 2017
semesters. Further, there is no evidence in the record that Joshua ever contemporaneously
supplied Yasa with the required documentation at the beginning of each semester. A table
is helpful in determining Joshua's compliance with Mo. Rev. Stat. § 452.340.5 each of the
four semesters he attended college.




                                               13
                        Fall 2016        Spring 2017         Fall 2017         Spring 2018
  Hours Attempted
                           13                 17                 3                   12
    (12 required)
  Hours Completed
                           10                 15                 0                   12
    (12 required)
     Courseload
                           No                Yes                No                  Yes
      compliant
  Passing grades in
                           Yes               Yes                No                  Yes
    half of hours
                         1.8 GPA           2.2 GPA           0.0 GPA             2.25 GPA
     completed
                                                                              Yes, but did not
                                                                               meet academic
                                                                              requirements so
   GPA compliant           Yes               Yes                No
                                                                              was dismissed;
                                                                               fails to satisfy
                                                                                 452.340.5
                                                            No; provided
   Documentation
                           No                No          after beginning of         No
  provided to Yasa
                                                              semester


       As this table demonstrates, in each of the four semesters Joshua attended college,
he failed to satisfy at least one condition required for compliance with Mo. Rev. Stat.
§ 452.340.5. In Fall 2016, Joshua did not complete enough credit hours or provide Yasa
with the required documentation. In Spring 2017, Joshua did not supply Yasa with the
required documentation. In Fall 2017, Joshua did not complete enough credit hours, did
not achieve satisfactory academic performance, and did not provide Yasa with the
required documentation in a timely manner. In Spring 2018, Joshua did not achieve
sufficient academic progress and did not supply Yasa with the required documentation.


       Given that Joshua did not meet the requirements of Mo. Rev. Stat. § 452.340.5
after his high school graduation at any point in time, it appears that Yasa is correct that
his child support obligation abated or ended upon Joshua's graduation from high school in
May 2016, or on June 1, 2016.




                                             14
D.     Yasa's child support obligation abated beginning June 1, 2016.


       Yasa argues the district court erred in ordering that his child support obligations
should end October 1, 2018, rather than the date of Joshua's emancipation upon his
graduation from high school. The district court applied Kansas law to determine Yasa's
obligations should end on October 1, 2018. We agree with Yasa that the district court
should have applied Missouri law. See K.S.A. 2020 Supp. 23-36,604(a)(1). Given our
analysis above that Joshua failed to satisfy the reporting and documentation requirements
of Mo. Rev. Stat. § 452.340.5, at any point after his graduation from high school, he was
not eligible for child support payments to continue for each semester beyond June 1,
2016. As the district court held:


               "Both [Daniels] and the child, Joshua Yasa, failed to provide the notice required
       under the Missouri child support statute (RSMo 452.340) for any semester. They had a
       duty to provide proof of enrollment and Joshua Yasa's grades to [Yasa] each semester in
       order to prove that he took and passed the proper number of hours. They failed to provide
       this information to [Yasa]."


Again, that statutory provision mandates: "If the child fails to produce the required
documents, payment of child support may terminate without the accrual of any child
support arrearage and shall not be eligible for reinstatement." Mo. Rev. Stat. § 452.340.5.
Thus, no child support should have been charged to Yasa after June 1, 2016. See Halper,
604 S.W.3d at 911 (child support obligation terminated on date child noncompliant with
reporting requirements of Mo. Rev. Stat. § 452.340.5); Atkinson, 423 S.W.3d at 326
(father's child support obligation terminated when child's course load fell below required
amount, not when motion for relief filed).




                                                  15
E.     Yasa is entitled to a refund of any child support payments made after
       emancipation.


       Having established that Yasa's obligation to provide child support abated or
effectively ended when Joshua graduated from high school due to Joshua's failure to
comply with the requirements of Mo. Rev. Stat. § 452.340.5, the relief Yasa primarily
seeks is a refund for all child support payments he made after June 1, 2016. Yasa argues
that because of Joshua's noncompliance with Mo. Rev. Stat. § 452.340.5, Joshua became
emancipated upon his graduation from high school. Relying on Mo. Rev. Stat.
§ 452.370.4 (2014 Supp.), Yasa argues he is entitled to a refund, plus interest, for all
child support payments made after Joshua's emancipation.


       Yasa is correct that Missouri law provides for refunds of overpaid child support
made after emancipation. Mo. Rev. Stat. § 452.370.4 provides:


               "Unless otherwise agreed in writing or expressly provided in the judgment,
       provisions for the support of a child are terminated by emancipation of the child. The
       parent entitled to receive child support shall have the duty to notify the parent obligated
       to pay support of the child's emancipation and failing to do so, the parent entitled to
       receive child support shall be liable to the parent obligated to pay support for child
       support paid following emancipation of a minor child, plus interest." (Emphasis added.)


       We agree with Yasa that the district court erred in applying Kansas law to deny
Yasa's request for a refund because, as we have as discussed, Missouri law applies, and
Mo. Rev. Stat. § 452.370.4 entitles Yasa to a refund for any child support amounts he
paid after emancipation. But the date of Joshua's emancipation is important. Yasa's
argument is wrongly premised on the idea that because Joshua's noncompliance with Mo.
Rev. Stat. § 452.340.5 began almost immediately after his graduation from high school,
his emancipation became effective upon graduation, or June 1, 2016. Our reading of



                                                    16
Missouri law does not support this assertion. As we will explain, Joshua's noncompliance
with Mo. Rev. Stat. § 452.340.5 does not automatically equate with emancipation.


       As we have chronicled above, the only event triggering Joshua's emancipation as a
matter of law was his college's determination that, after the Spring 2018 semester, he was
no longer eligible for reenrollment in the institution, making his emancipation effective
June 1, 2018. As for an earlier emancipation, we see no factual support in the record for
this assertion. According to Missouri law, the essence of emancipation is the freeing of
the child from the care and control of its parents and the child's right to keep its own
earnings, thus ending a parent's duty of support. Smith v. Smith, 17 S.W.3d 592, 596 (Mo.
App. 2000); see also Mo. Rev. Stat. § 452.340.3(4) (duty of child support ends when
child is self-supporting and parent has relinquished control). One way to establish
emancipation is if the child voluntarily leaves the parental home and is able to care for
him or herself. Wilkins v. Wilkins, 300 S.W.3d 594, 598 (Mo. App. 2009). Yasa has the
burden to prove emancipation. See 300 S.W.3d at 598. The district court made no
findings on emancipation, and, apart from Joshua's noncompliance with Mo. Rev. Stat.
§ 452.340.5, we see nothing in the record that Joshua was self-supporting or that Daniels
had relinquished her control over him. Moreover, it appears that Joshua was at least
continuously enrolled in college until the end of the Spring 2018 semester. See Wilkins,
300 S.W.3d at 598-99 (child not emancipated despite not complying with Mo. Rev. Stat.
§ 452.340.5 because continuously enrolled in college). Thus, the record supports a June
1, 2018 emancipation date, not June 1, 2016, as Yasa alleges. See Jansen, 95 S.W.3d at
220 (child not emancipated even though noncompliant with Mo. Rev. Stat. § 452.340.5).


       Given that neither Daniels nor Joshua ever provided the statutorily required notice
to Yasa concerning Joshua's college studies, any child support payments made by Yasa
after June 1, 2018, should be refunded by Daniels, with interest. This issue is remanded
to the district court to make the proper calculation of any amounts to be refunded, if any.



                                             17
       But Yasa is not entitled to a refund for the child support amounts he paid after
Joshua's graduation but before June 1, 2018. The record suggests this is a significant sum.
But unfortunately for Yasa, his failure to act sooner cripples our ability to give him relief.
Joshua graduated from high school in May 2016, began his studies in the fall of that year,
and never timely reported to Yasa on his academic activities as required by Missouri law.
This went on for a period of nearly two years. But instead of challenging his duty to
support Joshua each semester due to Joshua's failure to comply with Missouri law, Yasa
did not file a motion seeking termination of child support until April 28, 2018, near the
end of Joshua's Spring 2018 semester. Had Yasa acted sooner, the district court could
have been in a position to abate or even terminate his child support obligation sooner.
Instead, Yasa is now forced to seek a refund after the fact.


       The problem with Yasa's request is that Missouri law makes no provision for the
refund of child support wrongly paid prior to emancipation. See Jansen, 95 S.W.3d at
220 (refund of child support payments only allowed after emancipation). As we have
previously explained, Missouri law only requires abatement of child support for the
semester in which the required reporting was not accomplished, not emancipation. And
termination of child support is merely optional for Joshua's academic failures—not
completing the required credit hours each semester or not passing half or more of each
semester's classes. Lacking any earlier emancipation findings from the district court, we
hold Joshua was not emancipated until June 1, 2018, not June 1, 2016, and Yasa is not
entitled to any refund for child support paid prior to Joshua's emancipation.


F.     Yasa is entitled to a reduction in his child support judgment and arrears.


       In addition to a refund of child support wrongly paid, Yasa also argues the district
court erred when it refused to reduce the judgment for medical and educational expenses
that accrued after Joshua's graduation from high school and for determining that he was



                                             18
not entitled to a reduction of child support arrears that accrued between Joshua's
graduation from high school and the filing of Yasa's motion. We agree.


       Under Missouri law, child support includes medical and dental insurance and
expenses, car insurance and maintenance expenses, and college tuition and expenses.
Shands, 237 S.W.3d at 599. The district court entered a judgment for $12,490.88, which
was for unpaid noncovered medical expenses in the amount of $2,490.88 and college
expenses in the amount of $10,000. Given our holding that Yasa's child support
obligation abated from Joshua's graduation from high school, or June 1, 2016, all medical
and educational expenses incurred by Joshua after that time were not Yasa's
responsibility. Thus, the district court erred in entering this judgment, and we vacate it.


       As for Yasa's claim for a reduction in child support arrears, Missouri law allows a
credit against child support arrears for child support amounts previously, but wrongly,
paid. See Ricklefs v. Ricklefs, 111 S.W.3d 541, 545-46 (Mo. App. 2003). Accordingly,
Yasa was entitled to a credit against any child support arrears for such child support
amounts he wrongly was compelled to pay. The district court is reversed on this point,
and we remand the matter to the district court to calculate the remaining arrearage, if any,
and to credit against this arrearage any child support amounts Yasa was wrongly required
to pay subsequent to Joshua's graduation from high school or June 1, 2016.


       The judgment of the district court is affirmed in part, reversed in part, vacated in
part, and remanded with directions.




                                             19